Citation Nr: 0905623	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to Chapter 30 educational assistance benefits for 
basic peace officer training with the California Highway 
Patrol from May 27, 2002 to May 27, 2003.  




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1995 to December 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and April 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran was enrolled in an on-the-job peace officer 
training program from May 27, 2002, to May 27, 2003.

2.  The Veteran's Request for Change of VA Education Program 
or Place of Training, VA Form 22-1995, and his VA Enrollment 
Certification, VA Form 22-1999, were received by the RO on 
March 28, 2005.    

3.  The date the training establishment certified that the 
Veteran's training began was May 27, 2002; the effective date 
of the approval of the training was September 7, 2003; the 
date VA received approval notice was September 7, 2004.


CONCLUSION OF LAW

The criteria for the award of Chapter 30 education assistance 
benefits for basic peace officer training with the California 
Highway Patrol from May 27, 2002, to May 27, 2003, have not 
been met.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. 
§ 21.7131 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The United States Court of Appeal 
for Veterans Claims (Court) has held, however, that the VCAA 
is inapplicable to matters of pure statutory interpretation. 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  With regard 
to this claim, there is no debate as to the relevant facts.  
Rather, the issue turns on an application of the law to those 
facts.  Therefore, VA's duties under VCAA do not apply to 
this claim.


Analysis

The Veteran seeks retroactive entitlement to Chapter 30 
educational assistance benefits for his period of on-the-job 
peace officer training from May 27, 2002 to May 27, 2003, 
with the Department of California Highway Patrol.  

The record reveals that the Veteran initially filed an 
Application for VA Education Benefits, VA Form 22-1990, in 
March 2002.  At that time, an Enrollment Certification was 
also received, which noted that the Veteran was enrolled in a 
non-college degree basic peace officer training program at 
Riverside Community College for a term beginning November 26, 
2001 and ending April 15, 2002.  Subsequently, on April 29, 
2002, VA electronically received an Enrollment Certification 
noting that the school administration had changed the dates 
of the term and that the enrollment period for the program 
was November 26, 2001 to May 24, 2002.  The record reflects 
that the Veteran received educational assistance benefits for 
his training during this period.   

On March 28, 2005, the veteran filed a Request for Change of 
Program or Place of Training, VA Form 22-1995, requesting 
reimbursement or payment for an apprenticeship or on-the-job 
training with the California Highway Patrol beginning on May 
27, 2002.  The form also noted that the veteran had graduated 
from the "Academy" on May 24, 2002, which appears to 
reference the conclusion of the Veteran's training at 
Riverside Community College.  Additionally, an Enrollment 
Certification was received by the RO on March 28, 2005 noting 
that the Veteran was enrolled in an on-the-job peace officer 
training program with the California Highway Patrol for a 
term beginning May 27, 2002, and ending May 27, 2003.  A 
Trainee Agreement, which was also received by the RO on March 
28, 2005, revealed that the Veteran was credited with having 
12 months toward completion of the required work experience 
and training prior to the May 27, 2002, and that he was 
expected to complete the training on or about May 27, 2003.

According to a VA Form 22-1998 and a copy of an email from 
the San Diego RO dated on October 16, 2006, the paperwork for 
the California Highway Patrol Officer program was received by 
VA on September 7, 2004.  VA assigned an approval date of 
September 7, 2003, which was one year prior to receipt of the 
paperwork and as far back as VA could assign an approval 
date.   

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran or servicemember enters or reenters into 
training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows for programs other than licensing or certification 
tests: (i) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (A) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (B) One year before the date of claim as determined 
by § 21.1029(b); (C) The effective date of the approval of 
the course; (D) One year before the date VA receives approval 
notice, or (E) November 1, 2000, if paragraph (p) of this 
section applies to the individual.  (ii) If the award is the 
second or subsequent award of educational assistance for the 
program of education the veteran or servicemember is 
pursuing, the effective date of educational assistance is the 
later of: (A) The date the educational institution certifies 
under paragraph (b) or (c) of this section; (B) The effective 
date of the approval of the course, or one year before the 
date VA receives approval notice, whichever is later. 38 
C.F.R. § 21.7131(a) (2008).

Paragraph (b) of 38 C.F.R. § 21.7131 provides for 
commencement of the award in cases where certification is by 
a school where the course or subject leads to a standard 
college degree.

Under 38 C.F.R. § 21.7131(c)(3) (2008), in cases where 
certification is by an educational institution or training 
establishment and the course does not lead to a standard 
college degree, the commencing date of the award of 
educational assistance shall be the first date of employment 
in the training position when a veteran enrolls in a program 
of apprenticeship or other on-the-job training.

Under 38 C.F.R. § 21.1029(b) (2008), the date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

In this case, the Veteran's first date of employment in the 
training position was May 27, 2002, and his claim was 
received by VA on March 28, 2005.  The effective date for the 
approval of the course was September 7, 2003.  VA received 
the approval notice on September 7, 2004, and one year prior 
to date would be September 7, 2003.  Additionally, the Board 
notes that paragraph (p) of 38 C.F.R. § 21.7131 is 
inapplicable in this case.  According to 38 C.F.R. 
§ 21.7131(a), the commencing date will be the latest of these 
dates, which in this case is September 7, 2003.  
As such, the commencing date is after the Veteran concluded 
the program on May 27, 2003.  Therefore, he is not entitled 
to Chapter 30 educational assistance benefits for basic peace 
officer training with the California Highway Patrol from May 
27, 2002, to May 27, 2003.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 
7104(a),(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).  The 
legal criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  Pursuant to these criteria, there is no basis upon 
which to grant Chapter 30 benefits for basic peace officer 
training that took place from May 2002 to May 2003.  See 
Taylor v. West, 11 Vet. App. 436 (1998) (in which the Court 
held that a veteran was not entitled to educational benefits 
under Chapter 30 where the commencing date was after his 
enrollment period).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must therefore be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, because the law, rather than the facts of the case, 
is controlling, the provisions of 38 U.S.C.A. § 5107(b) are 
not for application.  


ORDER

Entitlement to Chapter 30 educational assistance benefits for 
basic peace officer training with the California Highway 
Patrol from May 27, 2002, to May 27, 2003 is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


